uNrrED srATEs BANKRUPTCY C`oURr
ron THE_DISTRIC_T 0F NEW JERsEY

 

IN RE: :
Frances M Taylor ' ` : Chapter 13
Robert Z Taylor ` ": ` '
nebtor ` z ' ease No.; 18_-25376KCF

 

Notice of Motion, Response Deadline and Hearing Date

Brad J. Sadek, Esq., attorney for the Debtors in the above captioned matter has
filed a Mot:ion to Reconsider Order Dismissing Debtors’ case, for the reasons detailed in
the enclosed Motion.

Your rights may be affected. You should read these papers carefully and discuss
them With your attorney, if you have one in this Banl<ruptcy case. (If you do not have an
attorney you may Wish to consult an attorney).

1. It` you do NOT want the court to grant the relief sought in the motion, then
on or before FEBRUARY 19, 2019 you or your `Attorney must do ALL of the following:
If you mail your answer to the clerk’s office for filing, you must mail it early enough so
that it Will be received on or before the date stated above; and

(a) tile an answer explaining your position at:
United States Bankruptcy Court
District of New Jersey
402 East State_Street
Trenton, NJ 08608

(b) mail a copy to the movant’s attorney:
Brad J. Sadel<;, Esq.
1315 Walnut Street #502
Philadelphia, PA 19107

2. If you or your attorney do not take the steps described 1n paragraphs l(a)
and l(b) above and attend the hearing, the court may enter an order granting the reiiei`
requested in the enclosed motion.

3. A hearing on the motion is scheduled to be held before The Honorable
Kathryn C. Ferguson, on, February 27, 2019 at 9:00AM at The United States
Bankruptcy Court, 402 East State Street, Trenton,-_NJ 08608 in Courtroom #2.

4. You may contact the Bankruptcy Cle_rks office at (856) 361-2300 to find
out Whether the hearing has been cancelled because no one filed an answer.

